DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments has been considered the generic term has been read as followed : “generating a first auralized path for the first sound path to the first microphone based on the characteristic information and the simulator information (par 41, 43]/using neural network such first response associated with loudspeaker is the result of the characteristic and simulated information) ;  and combining the first auralized path for the first sound path to the first microphone with a second auralized path for a second sound path to the first microphone to generate an auralized  function for the first microphone (par [43-44]/according to the length of the filter such filter response path will be combined to result such auralized function”.

Thus, it seem the applicant is disclosing a “combined auralized path as per filter length (impulse response) associated with some input microphone signal”. 


Allowable Subject Matter
Claim(s) 25-26 are allowed.

(s) 2, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3-5, 7, 9-13, 15-17, 19, 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable Iyer et al. (US 2017/0303039 A1) and Crutchfield et al. (US 9,674,633 B2).

Claim 1, the prior art as in Iyer et al. disclose of  a method of generating an impulse response from a speaker to a first microphone of a plurality of microphones of a multi-microphone device via one or more sound paths, the method comprising: retrieving characteristic information based on a first sound path of a plurality of sound paths to the first microphone (par [22, 28]); generating simulator information based on the first sound path to the first microphone (par [38]); generating a first auralized path for the first sound path to the first microphone based on the characteristic information and the simulator information (par [38, 41, 43]/the deconvolution filter which generate the response according to such measure response characteristic output); and combining the first auralized path for the first sound path based on combined paths of the noted microphone).  

	Although, the art never disclose of the auralized function as being a transfer function, but it shall be noted the art disclose of way of representing signal if desired in transfer function format (col.7 line 25-35). Thus, one of the ordinary skills in the art could have varied the signal response by representing such response in transfer function for modeling the response in frequency domain. 

3. (Original) The method of claim 1, wherein generating the simulator information is further based on generating a path function (par [35]).  

4. (Original) The method of claim I, wherein generating the simulator information is further based on reflection coefficients of a simulated room (par [22, 35]).  

5. (Original) The method of claim 3, wherein generating the simulation information is further based on dimensions of a simulated room (par [34-35]).  

7. (Original) The method of claim 1, wherein the simulator information includes a path-distance, signal attenuation, or direction of arrival (par [22-23]).    



. 10. (Original) The method of claim 9, further comprising generating an additional impulse response for each other microphone of the plurality of microphones of the multi- microphone device (par [51]).  
  
11. (Original) The method of claim I, further comprising generating a multi- channel sound signal (par [51]).   

12. (Original) The method of claim 9, wherein the impulse response varies as a function of time (fig.3; par [36, 39, 43-44]).    


Claim 13, the prior art disclose of a system for generating an impulse response from a speaker to a first microphone of a plurality of microphones of a multi-microphone device via one or more sound paths, the system comprising: a room simulator including a processor and configured to generate simulator information based on the first sound path to the first microphone (fig.2 (120); par [38]); an auralizer including a processor and configured to: retrieve characteristic information based on a first sound path of a plurality of sound paths to the first microphone(fig.2 (120); par [22, 28]); generate a first auralized path for the first sound path to the first microphone based on the characteristic information and the simulator information  

	Although, the art never disclose of the auralized function as being a transfer function, but it shall be noted the art disclose of way of representing signal if desired in transfer function format (col.7 line 25-35). Thus, one of the ordinary skills in the art could have varied the signal response by representing such response in transfer function for modeling the response in frequency domain. 
  


15. (Original) The system of claim 13, wherein the room simulator is further configured to generate the simulator information based on a path transfer function (par [35]).  

16. (Original) The system of claim 13, wherein the room simulator is further configured to generate the simulator information based on reflection coefficients of a simulated room (par [22, 35]).    

17. (Original) The system of claim 13, wherein the room simulator is further configured to generate the simulator information based on dimensions of a simulated room (par [34-35]).    

19. (Original) The system of claim 13, wherein the simulator information includes a path-distance, signal attenuation, or direction of arrival (par [22-23]).    

21. (Original) The system of claim 13, wherein the auralizer is further configured to generate the impulse response based on the auralized transfer function (fig.3; par [39, 43-44]).    

22. (Original) The system of claim 21, wherein the auralizer is further configured to generate an additional impulse response for each other microphone of the plurality of microphones of the multimicrophone device (par [51]).    

23. (Original) The system of claim 13, wherein the auralizer is further configured to generate a multichannel sound signal (par [51]).   

24. (Original) The system of claim 21, wherein the impulse response varies as a function of time (fig.3; par [36, 39, 43-44]).     


Claim(s) 6, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iyer et al. (US 2017/0303039 A1) and Crutchfield et al. (US 9,674,633 B2) and Nongpiur (US 9,813,810 B1).



	But the art as in Nongpiur disclose of such convolution aspect related to the information including wherein the generating the first auralized path further comprises convolving the characteristic information and the simulator information (col.4 line 35-50). Thus, one of the ordinary skills in the art could have modified the art by adding such noted convolution aspect so as to generate the impulse that model the acoustic environment. 


Claim (s) 18 which cite the similar feature as in claim(s) 6 has been analyzed and rejected accordingly. 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISLER PAUL whose telephone number is (571)270-1187.  The examiner can normally be reached on 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chin, Vivian can be reached on (571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DISLER PAUL/Primary Examiner, Art Unit 2654